                                            Case 4:20-cv-03615-JST Document 6 Filed 07/22/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM BROWN,                                     Case No. 20-cv-03615-JST
                                                         Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                  v.
                                   9

                                  10     SIXTH APPELLATE DISTRICT, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On May 29, 2020, plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. §

                                  14   1983. ECF No. 1. That same day, the Clerk of the Court informed plaintiff that this action was

                                  15   deficient because he had not paid the filing fee and had not submitted the proper in forma pauperis

                                  16   application. ECF No. 5. The Court provided plaintiff with a blank copy of the proper form and

                                  17   instructed plaintiff to respond within twenty-eight days of the date of the order. ECF No. 5. The

                                  18   deadline has passed, and plaintiff has neither paid the filing fee nor submitted a completed in

                                  19   forma pauperis application, or otherwise communicated with the Court. The Court therefore

                                  20   DISMISSES this action without prejudice. Because this dismissal is without prejudice, plaintiff

                                  21   may move to reopen the action. Any such motion must contain a complete in forma pauperis

                                  22   application, i.e., an application on the proper form with the required certified copy of the

                                  23   plaintiff’s inmate trust account statement for the last six months. The Clerk shall enter judgment

                                  24   and close the file.

                                  25           IT IS SO ORDERED.

                                  26   Dated: July 22, 2020
                                                                                        ______________________________________
                                  27
                                                                                                      JON S. TIGAR
                                  28                                                            United States District Judge
